Order entered March 3, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01034-CR

                      TAYLOR YANCY BERG, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                On Appeal from the 265th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F18-75212-R

                                     ORDER

      Before the Court is appellant’s February 28, 2020 motion to file a

supplemental clerk’s record containing appellant’s presentence investigation report

and CATS evaluation. We GRANT the motion and ORDER the Dallas County

District Clerk to file a supplemental clerk’s record containing appellant’s

presentence investigation report and CATS evaluation within TEN DAYS of the

date of this order.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE